FILED
                              NOT FOR PUBLICATION                           JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALEXANDRE L. HOCHSTRASER,                         No. 13-16703

                 Petitioner - Appellant,          D.C. No. 3:12-cv-02481-SI

  v.
                                                  MEMORANDUM**
JEFFREY BEARD,*

                 Respondent - Appellee.


                      Appeal from the United States District Court
                        for the Northern District of California
                        Susan Illston, District Judge, Presiding

                               Submitted July 22, 2014***

Before:          GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       California state prisoner Alexandre L. Hochstraser appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

          *
             Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Jeffrey
Beard is substituted for his predecessor, Matthew Cate, as Secretary of the
California Department of Corrections and Rehabilitation.

          ** This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ** *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a

habeas corpus petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

2011), and we affirm.

      Hochstraser contends that there was insufficient evidence of premeditation,

deliberation, or willfulness to support his conviction for first-degree murder. The

California Supreme Court’s rejection of Hochstraser’s claim was not contrary to, or

an unreasonable application of, Jackson v. Virginia, 443 U.S. 307 (1979). See 28

U.S.C. § 2254(d)(1); Coleman v. Johnson, 132 S. Ct. 2060, 2062, 2065 (2012) (per

curiam). In light of the evidence presented at trial, and in particular the testimony

regarding Hochstraser’s statements about the victim prior to the murder, the state

court reasonably concluded that, “viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found” Hochstraser

harbored the requisite intent. See Jackson, 443 U.S. at 319.

      We construe Hochstraser’s additional argument as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                    13-16703